DETAILED ACTION
Allowable Subject Matter
Claims 1–6 and 8–10 are allowed. Claims 1 and 10 have been amended, claims 2–6 and 8–9 remain original and claim 7 has been canceled in the amendment filed by Applicant on March 30th, 2021.
Response to Amendment
Applicant's amendments to claims 1 and 10 filed on March 30th, 2021 are accepted because no new matter has been entered.
Applicant’s amendment to the Specification for minor informalities is accepted and the objections are withdrawn.
The Drawings filed on March 30th, 2021 are accepted and the objections are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Authorization for this examiner’s amendment was given in a telephone interview with Frank R. Occhiuti on April 6th, 2021. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
10. (Currently Amended) A cooling water storage reservoir capable of passively cooling a nuclear reactor building, the cooling water tank comprising:
a storage tank storing cooling water;

a first heat exchanger extending from the storage tank to the building and cooling the nuclear reactor building based on the cooling water and
a unidirectional valve, provided on the partition part and allowing the cooling water of the second storage tank to flow into the first storage tank when the water level of the first storage tank is reduced; and
wherein the first heat exchanger comprises an inlet pipe into which the cooling water is introduced from the second storage tank, an outlet pipe along which the cooling water provided from the inlet pipe returns back into the first storage tank; and a heat exchange unit disposed between the inlet pipe and the outlet pipe..

The following is an examiner’s statement of reasons for allowance: Please refer to the previous explanations provided in Sections 17-18 of the Non-Final Office Action mailed on December 31st, 2020.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646